Name: Commission Regulation (EC) No 1817/94 of 25 July 1994 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1993/94 wine year
 Type: Regulation
 Subject Matter: civil law;  EU finance;  beverages and sugar;  marketing;  plant product
 Date Published: nan

 26. 7 . 94 Official Journal of the European Communities No L 190/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1817/94 of 25 July 1994 determining the Member States in which the campaigns to promote the consumption of grape juice are to be carried out during the 1993/94 wine year wine year to intervention measures in the wine sector (9), fixes the amount of aid for the 1993/94 wine year ; Whereas the amount available for such financing depends on the quantities of the products in respect of which the aid is to be granted ; whereas the estimate adopted for the 1985/86, 1986/87, 1987/88 , 1988/89 , 1989/90, 1990/91 , 1991 /92 and 1992/93 campaigns will make it possible to finance these campaigns ; whereas the amount available for financing the measure for 1993/94 is estimated at ECU 7 200 000 ; Whereas the amount adopted is not sufficient to enable effective campaigns to be mounted throughout the Community ; whereas it therefore appears advisable to continue to operate promotional schemes in those Member States where campaigns have been mounted in previous years ; whereas, however, an amount of ECU 1 600 000 is reserved for Italy pending demonstration by that Member State after completion of the 1992/93 campaign currently being implemented, that the action taken has produced positive and qualifiable effects on the consumption of grape juice ; Whereas, in order to ensure better management of the budget funds, a final date must be fixed for the signing and payment of contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 566/93 (2), and in particular Article 46 (5) and 81 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (% as last amended by Regu ­ lation (EC) No 3528/93 0, Whereas Article 1 (2) of Commission Regulation (EEC) No 3461 /85 of 9 December 1985 on the organization of campaigns to promote the consumption of grape juice 0, as last amended by Regulation (EEC) No 1977/93 (6), provides that the Member States in which the campaigns to promote the consumption of grape juice are to be carried out and the total amounts allocated for the finan ­ cing of the campaigns in each of the said Member States must be determined for each wine year ; Whereas Article 4 (2) of Commission Regulation (EEC) No 2641 /88 of 25 August 1988 laying down detailed rules for the application of the aid scheme for the use of grapes, grape must and concentrated grape must to produce grape juice Q, as last amended by Regulation (EEC) No 2056/91 (s), fixes that part of the aid intended to finance 35 % of the promotion campaign ; Whereas Annex IV to Commission Regulation (EEC) No 2093/93 of 28 July 1993 fixing the buying-in prices, aids and certain other amounts applicable for the 1993/94 HAS ADOPTED THIS REGULATION : (') OJ No L 84, 27. 3 . 1987, p. 1 . 0 OJ No L 154, 25 . 6 . 1993, p. 39 . O OJ No L 387, 31 . 12. 1992, p. 1 . Article 1 1 . For the 1993/94 wine year, campaigns to promote the consumption of grape juice as provided for in Article 1 ( 1 ) of Regulation (EEC) No 3461 /85 shall be carried out in Germany, France, Spain and the Netherlands, (4) OJ No L 320, 22. 12. 1993, p. 32 . 0 OJ No L 332, 10 . 12 . 1985, p. 22 . (6) OJ No L 180, 23 . 7 . 1993 , p. 33 . f) OJ No L 236, 26 . 8 . 1988 , p. 25 . M OJ No L 187, 13 . 7 . 1991 , p. 30 . f) OJ No L 190 , 30. 7. 1993, p. 14. No L 190/2 Official Journal of the European Communities 26 . 7. 94 The total amount for the financing of those campaigns shall be :  ECU 2 030 000 for Germany,  ECU 1 620 000 for France,  ECU 1 360 000 for Spain,  ECU 590 000 for the Netherlands. 2. Contracts for that campaign shall be signed within nine months at the latest following the date of entry into force of this Regulation . The payment of contracts shall be made three months at the latest after the contracts are fulfilled . 3 . The amounts referred to in paragraph 1 shall be converted into national currency using the agricultural conversion rate in force on 1 September 1994. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 July 1994. For the Commission Rene STEICHEN Member of the Commission